Citation Nr: 0923130	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  05-41 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to February 17, 2000, 
for the award of a 30 percent rating for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
April to October 1945. This case is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA) that restored service 
connection for bronchial asthma, previously severed, with 
discontinuance of compensation payments effective December 1, 
1960.  A 10 percent evaluation was restored from December 1, 
1960 and an evaluation of 30 percent was assigned from 
February 17, 2000.  In a June 2005 notice of disagreement, 
the Veteran indicated that he was entitled to a rating in 
excess of 10 percent from December 1, 1960 and that he was 
entitled to effective date earlier than February 17, 2000 for 
the 30 percent rating.  On his December 2005 Form 9, he 
limited his appeal to entitlement to an earlier effective 
date of the 30 percent rating and requested a Board hearing.  
In February and March 2006 correspondence, the Veteran and 
his representative stated that the Veteran wished to withdraw 
his claim seeking a rating in excess of 10 percent from 
December 1, 1960.  The only matter remaining before the Board 
is as stated on the previous page.  February and March 2006 
correspondence also indicated that the Veteran wished to 
withdraw his Board hearing request.  In January 2008, the 
Board remanded the claim for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

From April 29, 1998, it was factually ascertainable from the 
medical evidence of record that the Veteran's bronchial 
asthma warranted a 30 percent rating.




CONCLUSION OF LAW

An effective date of April 29, 1998 (but no earlier) is 
warranted for the assignment of a 30 percent rating for 
bronchial asthma.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 
C.F.R. §§ 3.1, 3.151, 4.97, Diagnostic Code (Code) 6602 
(prior to and from October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As the rating decision on appeal restored service connection 
for bronchial asthma, previously severed, with discontinuance 
of compensation payments effective December 1, 1960 and 
assigned a disability rating and an effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  After the Veteran 
disagreed with the effective date assigned, a November 2003 
statement of the case (SOC) readjudicated the matter, and 
provided notice on the "downstream" issue of an earlier 
effective date as well as the criteria for rating bronchial 
asthma both prior to and from October 7, 1996.  It equally 
deserves mentioning that a January 2008 letter, also informed 
him of the downstream disability rating and effective date 
elements of his claims.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Neither the Veteran nor his 
representative has alleged that notice in this matter was 
less than adequate.  

All available evidence relevant to the instant claim is 
associated with the Veteran's claims file.  It is noteworthy 
that determinations regarding effective dates of awards are 
based, essentially, on what was shown by the record at 
various points in time and application of governing law to 
those findings.  The Board notes that the Veteran has 
identified additional pertinent evidence that has not been 
associated with the claims file from Dr. M., Dr. N. W., VA 
North Texas VA Health Care System, Lisbon Veterans Hospital, 
Dallas VA Medical Center, Parkland Health and Hospital 
System, Dr. J. W., Baylor University, Dr. E. C., and Dr. P. 
S.  However. VA has attempted to locate the above-mentioned 
records and was informed that the physician was deceased, 
there were no records with the Veteran's name, the records 
were unable to be located, there was no record of the Veteran 
being treated at the named facility, and/or that records were 
destroyed.  Further attempts to obtain the additional 
evidence would be futile.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.  VA's duty to assist is met.

II.  Factual Background, Criteria, & Analysis

Here, a procedural overview is necessary to show why 
approximately 40 years worth of treatment records are open 
for consideration to determine whether the Veteran is 
entitled to an earlier effective date for the 30 percent 
rating assigned for bronchial asthma.  A November 1945 rating 
decision granted service connection for asthma and assigned a 
10 percent rating based on aggravation, effective from 
October 1945 (the date of discharge).  A December 1959 rating 
decision proposed to severe service connection citing, "The 
grant of service connection for bronchial asthma is hereby 
held to involve clear and unmistakable error because it is 
clearly shown that this condition pre-existed military 
service."  The proposal found that since there was no 
increase in disability from the pre-service level, service 
connection for this disability could not be maintained.  An 
October 1960 rating decision ultimately severed service 
connection for asthma.  In subsequent correspondence, the 
Veteran was notified that payments of his compensation would 
be discontinued effective November 30, 1960.  In October 
2002, the Veteran sought to reopen his claim for service 
connection for asthma.  A February 2005 rating decision found 
that a clear and unmistakable error was not shown in the 
original decision to grant service connection for bronchial 
asthma.  Severance of service connection was inappropriate, 
because at the time that possible severance was being 
considered there remained some reasonable basis upon which to 
maintain service connection, i.e. the development of 
manifestations in service requiring hospitalization 
demonstrated aggravation or worsening of the condition while 
in service.  Consequently, it was determined that the 
severance of service connection for asthma was/is clearly 
unmistakably erroneous.  Corrective action was taken to 
restore service connection under 38 C.F.R. § 3.105(a).

A 10 percent rating was assigned at the time of the severance 
of service connection. An evaluation of 30 percent was 
assigned effective February 17, 2000 based private medical 
records showing the use of inhalers for control and treatment 
records from VA North Texas Health Care System that showed 
treatment for asthma exacerbations with use of inhalers and 
nebulizer machine treatments.  A November 2004 VA record also 
showed significant bronchodilator response with FVC 2.27/66% 
predicted, FEV1 1.52/68% predicted and FEV1/FVC of 67%.  As a 
clear and unmistakable error was found in the October 1960 
rating decision that severed service connection, the October 
1960 rating decision was reversed or revised and any evidence 
from the date payments were restored (December 1, 1960) will 
be considered in establishing an effective date for the 30 
percent rating assigned for bronchial asthma.  

The Board notes that as the Veteran has dropped his claim 
seeking entitlement to a rating in excess of 10 for bronchial 
asthma for the period from December 1, 1960 through February 
16, 2000, "staged ratings" under Fenderson and Hart are not 
for consideration.  See Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  (The 
Court recently held that "staged" ratings are appropriate for 
an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings).  
Rather, here, the determinative issue is whether the evidence 
supported a 30 percent rating for bronchial asthma prior to 
February 17, 2000.

The effective date is date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase occurred 
within a year of the claim, the increase is effective as of 
the date the increase was "factually ascertainable."  
Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 
§ 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 1998).  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  38 C.F.R. 
§ 3.400(o)(2).  If the increase occurred after the date of 
claim, the effective date is the date of increase.  38 C.F.R. 
§ 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126-127 
(1997).  

In the current appeal, the Veteran's service-connected 
bronchial asthma had been evaluated under the schedular 
criteria for rating respiratory disorders as contained in 38 
C.F.R. § 4.97, Code 6602 (bronchial asthma).  However, in the 
course of the appeal period in question, the aforementioned 
rating schedule was changed on October 7, 1996. 

Prior to October 7, 1996, a 30 percent evaluation is 
warranted for moderate bronchial asthma manifested by rather 
frequent asthmatic attacks (separated by only 10- to 14-day 
intervals) with moderate dyspnea on exertion between attacks.  
38 C.F.R. § 4.97, Code 6602.

After October 7, 1996, a 30 percent evaluation is warranted 
for bronchial asthma with FEV-1 of between 56 to 70 percent 
predicted, or; FEV -FVC of 56 to 70 percent predicted, or 
with daily inhalational or oral bronchodilator therapy, or 
with inhalational anti-inflammatory medication.  38 C.F.R. § 
4.97, Diagnostic Code 6602 (2008).
VA's General Counsel has held that, where a law or regulation 
changes during the pendency of a claim, VA should first 
determine whether the revised version is more favorable to 
the Veteran.  In so doing, it may be necessary for VA to 
apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, 
however, the retroactive reach of the new regulation under 
38 U.S.C.A. § 5110(g) can be no earlier than the effective 
date of the change.  See VAOPGCPREC 3-2000 (Apr. 10, 2000); 
see also 38 C.F.R. § 3.114.

Here, the Board must review the record to determine whether 
the evidence supports the claim for an effective date earlier 
than February 17, 2000 for the award of a 30 percent rating 
for asthma.

In May 2008, the Veteran submitted a prescription history 
that began on April 29, 1998, the same date that he was 
prescribed Brethine.  The Veteran was also prescribed a 
Tilade inhaler to be used on a daily basis on June 3, 1998.  
The Board finds that April 29, 1998, is the earliest date 
from which it was factually ascertainable that the Veteran 
was treated with daily inhalational or oral bronchodilator 
therapy, or with inhalational anti-inflammatory medication.  
Accordingly, an effective date of April 29, 1998 (but no 
earlier) is warranted for the assignment of a 30 percent 
rating for bronchial asthma. 

The Board finds that there is insufficient evidence to rate 
the Veteran's asthma as 30 percent disabling prior to April 
29, 1998 under both the old and new criteria for asthma.  A 
review of the claims file shows that there is absolutely no 
medical evidence from December 1, 1960 to April 28, 1998 
associated with the claims file that demonstrated that the 
Veteran was treated with daily inhalational or oral 
bronchodilator therapy, or with inhalational anti-
inflammatory medication; or had moderate bronchial asthma 
manifested by rather frequent asthmatic attacks (separated by 
only 10- to 14-day intervals) with moderate dyspnea on 
exertion between attacks that would warrant a 30 percent 
rating.  There is a preponderance of evidence against an 
effective date earlier than April 29, 1998 for a 30 percent 
disability rating for bronchial asthma.  


ORDER

An effective date of April 29, 1998 (but no earlier) is 
granted for the assignment of a 30 percent rating for 
bronchial asthma, subject to the regulations governing the 
payment of monetary awards



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


